Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: 
In p. 10, details of the equation (1) are not clearly legible.
In p. 11, between lines 13-15, the content of listing of 15-24 are not clearly legible. Also, the listing begins with number 15, which is not clear how it is fitted to the context.
In p. 18, lines 26, “if equipment” should be --of equipment-- to correct a typo.
Appropriate correction is required.

Drawings
3.        The drawings are objected to because:
In FIGs 7A and 7B, boxes or simple shapes are labeled only with reference numbers, without descriptive legends. The Examiner directs the applicant to 37 C.F.R. 1.84(n) and 1.84(o) which state, “Graphical drawing symbols may be used for conventional elements when appropriate” while “[o]ther symbols which are not universally recognized may be used, subject to approval by the Office” and that “[s]uitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing”.  Since the FIGs 7A and 7B are not universally recognized for the elements they represent, the Examiner may require descriptive legends for better understanding of the drawings.  See MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 600 (see p. 14).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures 

5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 313 (FIG. 3), 411 (FIG. 4), 600 (FIG. 6), 100 (FIG. 7A) and 1110 (FIG. 7B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
6.	Claim 10 objected to because of the following informalities:  
In claim 12, lines 1-2, “The method of claim 10 comprising real-time energy monitoring of the electrical equipment comprising steps of:” should be --The method of claim 10, wherein the comprises .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 11, it recites “wherein the classifying of electrical equipment based on the load criteria includes any one of low load, medium load, heavy load, regular load, user priority load, and reserved load and comprises further steps of” in lines 1-4. First, the classifying of electrical equipment is an action. It is unclear how the Second, “comprises further steps of” suggests that there is at least one step in addition to the further steps. However, it is unclear which is the at least one step.
	For examination purpose, the above limitations at issue is assumed to be --wherein the classifying of electrical equipment comprises a step of classifying of electrical equipment based on the load criteria including any one of low load, medium load, heavy load, regular load, user priority load, and reserved load and comprises further steps of--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 10, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes, JR. (US 20140018969 A1; hereinafter “Forbes”).

claim 10, Forbes teaches a method for optimal power utilization and supply strategy in a microgrid system (i.e., “Systems and methods for managing power supplied over an electric power grid”; see Abstract), comprising:
classifying electrical equipment based on power utilization as any one of load criteria, equipment type, building type, usage area, operation duration, user type, start time and work day (i.e., “The customer sign up application 116 creates a database entry for each customer in the ALD database 124. Each customer's contact information and load management preferences are stored or logged in the database 124. For example, the customer may be given several simple options for managing any number of devices or class of devices, including parameters for managing the devices (e.g., how long each type of device may be switched off, reduced, and/or define hours when the devices may not be switched off at all) in a building control system a plurality of options exists”; see [0182]; “The service person notes any missing information from the customer's database information (e.g., the devices being controlled, type make and model of each device, and any other information the system will need to function correctly”; see [0184]; “The customer profile includes, but is not limited to, the following: (1) customer name; (2) customer address; (3) geodetic location; (4) meter ID; (5) customer programs (possibly including program history); (6) device information, including device type and manufacturer/brand; (7) customer energy consumption patterns; and (8) connection and disconnection profile. The connection/disconnection profile 
monitoring real-time energy of the electrical equipment based on context awareness (i.e., “The power management system determines the amount of steady-state power each device consumes when turned on and logs the information in a database for each subscriber… measure the amount of current consumed by each monitored device”; see [0137]); and 
intelligently managing the electrical equipment (i.e., “the power control instructions causing the at least one controllable device to selectively enable and disable a flow of power to the power consuming device(s)”) based on availability of power supply (i.e., “responsive to receipt of a power control event instruction requiring a reduction in a specified amount of electric power”; see [0032]; “communicates a response to the power inquiry command indicating the amount of power available for temporary reduction based on the current power usage information and the corresponding Power Supply Value (PSV)”; see [0129]) and classification (i.e., “the client device manager selecting from the database, based on the information stored in the database, at least one client device to which to issue a power message”; see [0032]; “selects the group of active load client devices 300 to which the issue a "Turn Off" or reduce transaction message based at least partially on the geographic location of each active load client 300 as such location relates to any location identified in the received "Cut" or reduce transaction message”; see [0193]; “generating a 

Regarding claim 12, Forbes further teaches: wherein the real-time energy monitoring of the electrical equipment comprises steps of:
identifying contextual information of the electrical equipment based on electric load and usage (i.e., “measure the amount of current consumed by each monitored device”; see [0137]); and 
collecting real-time contextual information to be transmitted to a smart meter (i.e., “The smart meter interface 322 manages either smart meters 

Regarding claim 14, Forbes further teaches:
wherein the identification of contextual information of the electrical equipment is achieved by means of sensors (i.e., “The smart meter interface 322 manages either smart meters 460 that communicate using the communications methods or a current sensor 452 connected to a traditional power meter 450”; see [0179]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Rada et al. (US 8447541 B2; hereinafter  “Rada”) and OYAMA et al. (JP 2013172570 A; machine translation provided; hereinafter “OYAMA”).

Regarding claim 11, Forbes further teaches:
wherein the classifying of electrical equipment comprises a step of classifying of electrical equipment based on the load criteria including any one of low load, medium load, heavy load, regular load, user priority load (i.e., “querying a status response generator 304 which maintains the type and status of each device controlled by the active load client 300, and providing the statuses to the ALD server 100. The "Query Request" message may include information other than mere status requests, such as temperature set points for thermally controlled devices, time intervals during which load control is permitted or prohibited, dates during which load control is permitted or prohibited, and priorities of device control (e.g., during a power reduction event, hot water heater and pool pump are turned off before HVAC unit is turned off), PSV, PTB, and/or combinations thereof”; see [0175]).
Forbes does not explicitly discloses:
wherein the classifying of electrical equipment comprises further steps of:
receiving information in respect of equipment name, power rating, usage area and location; 
initializing the electrical equipment at first use of the electrical equipment to perform a first classification based on its electric load;
heuristically determining patterns of electric load and usage during subsequent use of the electrical equipment; and 
dynamically classifying the electric equipment based on electric load and usage of the electrical equipment.
But Rada teaches: 
receiving information in respect of equipment name, 
initializing the electrical equipment at first use of the electrical equipment to perform a first classification based on its electric load (i.e., “In manual learning phase, the energy monitoring device prompts the user to change 
heuristically determining patterns of electric load and usage during subsequent use of the electrical equipment (i.e., “The next step is to identify the signature to an appliance by comparing it to a list of devices from the private database and a public database of load signatures”; see Rada, col. 5, lines 51-53); and 
dynamically classifying electric equipment based on electric load and usage of the electrical equipment (i.e., “The next step is to identify the signature to an appliance by comparing it to a list of devices from the private database and a public database of load signatures”; see Rada, col. 5, lines 51-53).
And OYAMA teaches:
a device database storing device name and power rating (i.e., “One record in the device database 162 shown in this figure corresponds to one uncontrolled device 223, and corresponds to the device ID, equipment ID, product name, manufacturer, standard, classification code, classification name, location ID, building code, and building name. , Floor code, floor name, room code, room name, location division code, location division name, department name, constant operation flag, level 1 cooperation flag, 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Forbes in view of Rada and OYAMA, to provide, in the classifying, steps of receiving information in respect of equipment name, power rating, usage area and location; initializing the electrical equipment at first use of the electrical equipment to perform a first classification based on its electric load; heuristically determining patterns of electric load and usage during subsequent use of the electrical equipment; and dynamically classifying the electric equipment based on electric load and usage of the electrical equipment, as claimed. The motivation would be to provide additional and updated information about the device to help better identifying the device parameters for reference in connection with power reduction events (see Forbes, [0176]). 

10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Forbes in view of Mulder et al. (US 20090187499 A1; hereinafter “Mulder”).

Regarding claim 13, Forbes further teaches: wherein the intelligent management of electrical equipment comprises the steps of:
receiving information in respect of real-time contextual information of the electrical equipment (i.e., “The power management system determines the amount of steady-state power each device consumes when turned on and 
Forbes does not explicitly disclose: wherein the intelligent management of electrical equipment comprises the steps of: 
receiving information in respect of monthly electricity budget, real time power cost from the utility company; and 
analyzing the information by comparing power consumption and real-time data to output a decision list.
 But Mulder teaches:
receiving information in respect of monthly electricity budget, real time power cost (i.e., “the customer profile information supplied by the customer may include a budgeting feature ensure the monthly power bill remains below a desired value. The budget may be implemented by the IT network 130, for example, as a monthly budget… the actual cumulative power cost is retrieved from memory”; see [0023]) 
analyzing the information by comparing power consumption and real-time data to output a decision list (i.e., “When compared and the actual cumulative power cost for the cycle (to date) exceeds the cumulative budgeted power cost by a predetermined threshold (e.g., ten percent, twenty percent, etc.), the server may transmit control messages to the load control devices 114 of that power customer to shed and/or reduce loads to reduce energy consumption”; see [0023]).

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Forbes in view of Rada, further in view of Mulder, to include the steps of receiving information in respect of monthly electricity budget, real time power cost from the utility company; and analyzing the information by comparing power consumption and real-time data to output a decision list, in the intelligent management of electrical equipment, as claimed. The motivation would be to help control the cost of power consumption.

Response to Arguments
11.	The arguments regarding claim objections have been fully considered. However, there are remaining informalities need to be addresses. See claim objections above.

12.	The arguments regarding objections to the specification have been fully considered. However, there are remaining informalities need to be addresses. See objections to the specification above. Note that Applicant appears to amend page 15 when it should be page 18 for correcting a typo “if.”

13.	Regarding the drawings, Applicant argued: applicant points out to the examiner that element numbers are shown in each geometric section of the drawings and the specification clearly explains what each element is. Applicant asserts the Examiner 
	It is respectfully submitted that the labeling the boxes or simple shapes with reference numbers is insufficient for understanding of the drawings. Examiner may require descriptive legends for better understanding of the drawings.  See the objections to the drawings above.

14.	Regarding claim 10, Applicant argued: The Examiner acknowledges the art of Forbes fails to disclose classifying electrical equipment based on power utilization but asserts that Rada teaches classifying electrical equipment based upon power utilization. Applicant points out that Rada and Forbes, either singly, or in combination, do not teach power utilization including any one of load criteria, equipment type, building type, usage area, operation duration, user type, start time and work day, as newly claimed. Additionally, the art of Rada may teach identification of individual loads based on load signature, which allows for detailed monitoring of power usage by individual electrical equipment. However, Rada fails to teach a method of dynamically classifying those loads according to load criteria, such as low load, medium load, heavy load, regular load, user priority load, and reserved load. It is such classification of loads by discriminating load criteria, in combination with real-time energy monitoring of the electrical equipment based on context awareness, that allows for prioritizing the operation of equipment and delaying operation of devices according to availability of power sources and tariff plans, as explained in applicant's specification.
	Applicant’s arguments have been fully considered. However, the arguments are moot, because a new ground of rejection has been found in view of Forbes by an alternative interpretation, necessitated by the amendment. See the rejections under 35 USC 102 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.